                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, STATE                            :   CIVIL ACTION
OF CALIFORNIA, STATE OF                                    :
COLORADO, STATE OF CONNECTICUT,                            :
STATE OF DELAWARE, DISTRICT OF                             :
COLUMBIA, STATE OF FLORIDA,                                :
STATE OF GEORGIA, STATE OF                                 :
HAWAII, STATE OF ILLINOIS, STATE                           :
OF INDIANA, STATE OF LOUISIANA,                            :
STATE OF MARYLAND,                                         :
COMMONWEALTH OF                                            :
MASSACHUSETTS, STATE OF                                    :
MICHIGAN, STATE OF MINNESOTA,                              :
STATE OF MONTANA, STATE OF                                 :
NEVADA, STATE OF NEW JERSEY,                               :
STATE OF NEW MEXICO, STATE OF                              :
NEW ORK, CITY OF NEW YORK, STATE                           :
OF NORTH CAROLINA, STATE OF                                :
OKLAHOMA, STATE OF RHODE                                   :
ISLAND, STATE OF TENNESSEE,                                :
STATE OF TEXAS, COMMONWEALTH                               :
OF VIRGINIA, STATE OF WISCONSIN                            :
ex rel. PANZEY BELGIUM HARRIS, and                         :
SMSPF, LLC                                                 :
                                                           :
          v.                                               :
                                                           :
EMD SERONO, INC., PFIZER, INC.                             :
QUINTILES IMS HOLDINGS, INC. and                           :
RXC ACQUISITION COMPANY, d/b/a                             :
RXCROSSROADS                                               :   NO. 16-5594

                                                   ORDER

          NOW, this 3rd day of April, 2019, upon consideration of the United States’ Motion

to Dismiss (Document No. 23), the relators’ response, and the government’s reply, and

after oral argument, it is ORDERED that the motion is GRANTED.

          IT IS FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE. 1



                                                               /s/TIMOTHY J. SAVAGE



1   Dismissal is without prejudice to the United States.
